Bloodworth, J.
1. Frank Mitchell was convicted of assault with intent to murder Hoyt McDaniel. The court did not err in allowing in evidence a bloody shirt which McDaniel was wearing at the time he was cut. Goodwin v. State, 148 Ga. 33 (3) (95 S. E. 674).
2. The court did not err in refusing to declare a mistrial on the ground that the solicitor-general exhibited to the jury the shirt referred to above, nor in refusing to declare a mistrial because the assistant solicitor-general, in his concluding argument, said: “The defendant claims that he was beaten over the head and that he was bloody; but in my opinion the only blood he had on him was Hoyt McDaniel’s blood off this shirt.” This was a legitimate and reasonable inference from the evidence. It was not stated by counsel as a fact. “A statement by the prosecuting attorney in his argument, expressive of his opinion of the defendant’s guilt . . should be construed to mean that the testimony led him to this conclusion. . . What the lane condemns is the injection into the argument of extrinsic and prejudicial matters which have no basis in the evidence.” (Italics ours.) Floyd v. State, 143 Ga. 286, 289 (84 S. E. 971). See also Pullen v. State, 30 Ga. App. 24 (3), 28 (116 S. E. 871), and cit.
3. When considered in connection with the remainder of the charge, the excerpts therefrom of which complaint is made in the motion for a new trial show no error that requires another trial of the case.
4. There is ample evidence to support the verdict, which has the approval of the judge who tried the case, and this court will not interfere.

Judgment affirmed.


Broyles, O. J., and Liohe, J., concur.